UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund SEMI-ANNUAL REPORT September 30, 2014 www.plumbfunds.com PLUMB FUNDS September 30, 2014 Dear Fellow Shareholders: We are pleased to present the semi-annual report for the Plumb Funds.Fueled by their equity returns, the Plumb Balanced Fund and the Plumb Equity Fund exceeded their blended* benchmarks and provided shareholders positive returns for the six months ended September 30, 2014, with the Funds up 4.53% and 5.93%, respectively and the blended benchmarks up 3.56% and 5.38%, respectively. For the one-year period ended September 30, 2014, the average annual return has been 15.30% for the Plumb Balanced Fund and 20.68% for the Plumb Equity Fund. For the three-year period ended September 30, 2014, the average annual return has been 13.41% for the Plumb Balanced Fund and 16.69% for the Plumb Equity Fund. For the five-year period ended September 30, 2014, the average annual return has been 9.06% for the Plumb Balanced Fund and 10.18% for the Plumb Equity Fund. Since inception (5/24/2007), the Plumb Balanced Fund and Plumb Equity Fund have averaged annual returns of 3.16% and 2.55%, respectively. The Balanced Fund’s Gross and Net** Expense Ratio as noted in the prospectus dated August 1, 2014 are 1.60% and 1.27%, respectively. The Equity Fund’s Gross and Net** Expense Ratio as noted in the prospectus dated August 1, 2014 are 1.69% and 1.41%, respectively. Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance data current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-987-7888. ** The Fund’s Advisor has contractually agreed to waive fees through at least July 31, 2015. The Funds’ performance should be reviewed in light of the markets that they operate in. For the last one year, five years, and since the Funds’ inception, as of 9/30/2014, the U.S. stock market has had average annual returns of 19.73%, 15.70%, and 6.00%, as measured by the total return of the S&P 500. The broader international markets, as measured by the MSCI EAFE Index, have averaged 1.53%, 3.52%, and -2.62% during those periods, while the Barclays Capital Intermediate Government/Credit Bond Index averaged 2.20%, 3.42%, and 4.47% for the same time frames. Individual positions contributing to the 5.93% return in the Equity Fund were led by Exact Sciences, which received FDA approval for its revolutionary new colorectal cancer detection product during the period, Allergan, the Botox and eye-products company that received an unsolicited buyout offer from Valeant Pharmaceuticals, Apple, which unveiled its new highly anticipated phone products, and Kansas City Southern, a relatively new position for the Fund thatwe selected in an effort to participate in the cross-border railroad traffic between the United States and Mexico. These selections were somewhat offset by Las Vegas Sands whose stock declined due to concerns about its Macau gambling facility growth.We eliminated this position during the quarter ended September 30, 2014. 3 PLUMB FUNDS The Balanced Fund was up 4.53% for the six months and had many of the same factors going for it, but also benefitted from its exposure to energy infrastructure.These pipeline and service companies bucked the under-performance trend of companies that own the oil and gas fields. Our investment approach is to seek out good quality, growing companies trading at what we believe are reasonable prices. In the Balanced Fund, we generally use fixed income investments in an attempt to moderate the volatility of the stock market and to provide a potential income component to our total return objective. With the low interest rate environment present since the financial crisis, it has been difficult to find attractive fixed income instruments to meet that objective. In fact, at times, the dividend yield on high quality blue-chip stocks exceeded the yield of ten-year U.S. Treasury Bonds. In this environment, we have added securities that seek to generate income that may have an equity component to the Balanced Fund’s overall asset mix, such as publicly traded partnerships that combine capital appreciation potential with the potential for high current income yields. Best wishes in the coming year from all of us at the Plumb Funds. Thomas G. Plumb Opinions expressed are those of Thomas Plumb and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Funds’ ability to sell its shares. 4 PLUMB FUNDS The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. The MSCI EAFE Index is an unmanaged market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. * The blended benchmark for the Plumb Balanced Fund is made up of 55% S&P 500 index, 35% Barclays capital intermediate government/credit bond index and 10% MSCI EAFE index. The blended benchmark for the Plumb Equity Fund is made up of 90% S&P 500 index, and 10% MSCI EAFE index. You cannot invest directly in an index. The Plumb Funds are distributed by Quasar Distributors, LLC. 5 PLUMB FUNDS Expense Example September 30, 2014 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 – September 30, 2014). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example September 30, 2014 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2014 to April 1, 2014 September 30, 2014 September 30, 2014 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2014to April 1, 2014 September 30, 2014 September 30, 2014 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.41%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). 7 PLUMB FUNDS Plumb Balanced Fund Investments by Industry Sector as of September 30, 2014 (as a Percentage of Total Investments) (Unaudited) 8 PLUMB FUNDS Plumb Equity Fund Investments by Industry Sector as of September 30, 2014 (as a Percentage of Total Investments) (Unaudited) 9 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 66.48% Administrative and Support Services – 2.94% Priceline Group, Inc. (a) $ Synchrony Financial (a) Air Transportation – 0.63% Delta Air Lines, Inc. Beverage and Tobacco Product Manufacturing – 5.41% Constellation Brands, Inc. – Class A (a) Diageo PLC – ADR Pepsico, Inc. Broadcasting (except Internet) – 1.43% The Walt Disney Company Chemical Manufacturing – 6.34% Allergan, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Computer and Electronic Product Manufacturing – 8.85% Apple, Inc. Medtronic, Inc. Microchip Technology, Inc. NXP Semiconductors NV (a) (b) QUALCOMM, Inc. VeriFone Systems, Inc. (a) Couriers and Messengers – 1.72% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 6.71% American Express Company Discover Financial Services JPMorgan Chase & Company Visa, Inc. – Class A The accompanying notes are an integral part of these financial statements. 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Shares Value COMMON STOCKS (Continued) Data Processing, Hosting, and Related Services – 1.89% Fiserv, Inc. (a) $ Electrical Equipment, Appliance, and Component Manufacturing – 0.91% Emerson Electric Company Food Manufacturing – 1.50% The Hain Celestial Group, Inc. (a) Insurance Carriers and Related Activities – 3.07% American International Group, Inc. Berkshire Hathaway, Inc. – Class B (a) Machinery Manufacturing – 1.80% General Electric Company Miscellaneous Manufacturing – 3.34% 3M Company Intuitive Surgical, Inc. (a) Other Information Services – 2.13% Google Inc. – Class A (a) Google Inc. – Class C (a) Pipeline Transportation – 3.92% Enbridge, Inc. (b) TransCanada Corporation (b) Professional, Scientific, and Technical Services – 2.83% Cerner Corporation (a) Exact Sciences Corporation (a) Publishing Industries (Except Internet) – 1.11% ANSYS, Inc. (a) Rail Transportation – 2.13% Kansas City Southern The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Shares Value COMMON STOCKS (Continued) Rental and Leasing Services – 1.16% Ryder System, Inc. $ Support Activities for Mining – 3.81% ConocoPhillips Schlumberger Limited (b) Transportation Equipment Manufacturing – 1.17% Ford Motor Company Utilities – 1.68% Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $15,851,201) EXCHANGE-TRADED FUNDS – 1.96% Funds, Trusts, and Other Financial Vehicles – 1.96% Alerian MLP ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $565,283) Principal Amount TRUST PREFERRED SECURITIES – 1.60% Credit Intermediation and Related Activities – 1.60% Wells Fargo & Company $ TOTAL TRUST PREFERRED SECURITIES (Cost $570,229) CORPORATE BONDS – 29.34% Administrative and Support Services – 1.49% The Dun & Bradstreet Corporation 4.375%, 12/01/2022 Broadcasting (except Internet) – 1.54% Time Warner Cable, Inc. 4.000%, 09/01/2021 The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Principal Amount Value CORPORATE BONDS (Continued) Clothing and Clothing Accessories Stores – 1.55% Hanesbrands, Inc. 6.375%, 12/15/2020 $ $ Computer and Electronic Product Manufacturing – 2.88% Bio-Rad Laboratories, Inc. 4.875%, 12/15/2020 Nokia Corporation 5.375%, 05/15/2019 (b) Credit Intermediation and Related Activities – 4.46% Bank of America Corporation 5.000%, 05/10/2030 (c) General Electric Capital Corporation 1.375%, 08/01/2017 (c) Zions Bancorporation 3.700%, 02/15/2018 Data Processing, Hosting, and Related Services – 1.13% Verisign, Inc. 4.625%, 05/01/2023 Electronics and Appliance Stores – 1.59% Ingram Micro, Inc. 5.250%, 09/01/2017 Food Services and Drinking Places – 1.48% Darden Restaurants, Inc. 4.500%, 10/15/2021 Funds, Trusts, and Other Financial Vehicles – 1.50% Senior Housing Properties Trust 4.300%, 01/15/2016 Health and Personal Care Stores – 0.98% CVS Pass-Through Trust 6.943%, 01/10/2030 The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Principal Amount Value CORPORATE BONDS (Continued) Oil and Gas Extraction – 2.55% Freeport-McMoRan Oil & Gas LLC 6.625%, 05/01/2021 $ $ Petrobras International Finance Company 3.500%, 02/06/2017 (b) Pipeline Transportation – 1.06% Copano Energy, LLC 7.125%, 04/01/2021 Publishing Industries (Except Internet) – 1.51% Symantec Corporation 4.200%, 09/15/2020 Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 5.62% Citigroup, Inc. 1.584%, 04/25/2024 (c) The Goldman Sachs Group, Inc. 3.000%, 10/30/2027 (c) Morgan Stanley 5.000%, 10/15/2030 (c) Morgan Stanley 4.172%, 12/01/2017 (c) TOTAL CORPORATE BONDS (Cost $9,876,478) The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Shares Value SHORT-TERM INVESTMENTS – 0.21% Money Market Funds – 0.21% Invesco STIC Prime Portolio 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $73,915) Total Investments (Cost $26,937,106) – 99.59% Other Assets in Excess of Liabilities – 0.41% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) Foreign-issued security. Total foreign concentration was as follows: Cayman Islands 1.49%, Canada 3.92%, Curacao 2.02%, Finland 1.55%, Netherlands 1.40%. (c) Variable rate security. The rate listed is as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 97.05% Administrative and Support Services – 4.48% Priceline Group, Inc. (a) $ Synchrony Financial (a) Air Transportation – 0.95% Delta Air Lines, Inc. Beverage and Tobacco Product Manufacturing – 7.90% Brown-Forman Corporation – Class B Constellation Brands, Inc. – Class A (a) Diageo PLC – ADR Broadcasting (except Internet) – 3.47% Liberty Interactive Corporation – Class A (a) The Walt Disney Company Chemical Manufacturing – 8.85% Allergan, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Computer and Electronic Product Manufacturing – 13.31% Apple, Inc. Medtronic, Inc. Microchip Technology, Inc. NXP Semiconductors NV (a) (b) QUALCOMM, Inc. VeriFone Systems, Inc. (a) Couriers and Messengers – 2.58% United Parcel Service, Inc. – Class B The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Shares Value COMMON STOCKS (Continued) Credit Intermediation and Related Activities – 10.17% American Express Company $ Discover Financial Services JPMorgan Chase & Company Visa, Inc. – Class A Data Processing, Hosting, and Related Services – 2.83% Fiserv, Inc. (a) Food Manufacturing – 2.01% The Hain Celestial Group, Inc. (a) Insurance Carriers and Related Activities – 4.23% American International Group, Inc. Berkshire Hathaway, Inc. – Class B (a) Machinery Manufacturing – 2.46% General Electric Company Miscellaneous Manufacturing – 2.52% Intuitive Surgical, Inc. (a) Oil and Gas Extraction – 2.49% Phillips 66 Other Information Services – 3.32% Google Inc. – Class A (a) Google Inc. – Class C (a) Pipeline Transportation – 5.60% Enbridge, Inc. (b) TransCanada Corporation (b) Professional, Scientific, and Technical Services – 5.34% Cerner Corporation (a) Exact Sciences Corporation (a) The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2014 (Unaudited) (Continued)­ Shares Value COMMON STOCKS (Continued) Publishing Industries (Except Internet) – 1.65% ANSYS, Inc. (a) $ Rail Transportation – 3.18% Kansas City Southern Rental and Leasing Services – 1.97% Ryder System, Inc. Support Activities for Mining – 5.61% ConocoPhillips Schlumberger Limited (b) Transportation Equipment Manufacturing – 2.13% Ford Motor Company TOTAL COMMON STOCKS (Cost $15,541,039) SHORT-TERM INVESTMENTS – 3.01% Money Market Funds – 3.01% Invesco STIC Prime Portolio 0.01% (c) Invesco STIC Treasury Portolio 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $688,026) Total Investments (Cost $16,229,065) – 100.06% Liabilities in Excess of Other Assets – (0.06)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) Foreign-issued security. Total foreign concentration was as follows: Canada 5.60%, Curacao 3.20%, Netherlands 2.39%. (c) Variable rate security. The rate listed is as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Statements of Assets and Liabilities September 30, 2014 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Receivable for investments sold — Receivable for fund shares sold Prepaid assets Total Assets Liabilities Payable for investments purchased — Payable for fund shares redeemed — Accrued distribution fee Payable to Advisor (a) Administrative & accounting services fee payable (a) Payable to directors Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Statements of Operations For the Six Months Ended September 30, 2014 (Unaudited)­ Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $4,317 and $3,943, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Legal fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Director fees and expenses Audit and tax fees Custody fees Insurance expense Printing and mailing expense Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income (Loss) ) Realized and Unrealized Gain: Net realized gain on investments Net change in unrealized appreciation on investments ) ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ (a) See Note 4 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Plumb Balanced Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period* $ $ * Including accumulated undistributed net investment income of: $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Plumb Equity Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period* $ $ * Including accumulated undistributed net investment income of: $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS (This Page Intentionally Left Blank.) 23 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Six Months Ended September 30 (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ Operations: Net investment income(1) Net realized and unrealized gain (loss) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income — Total dividends and distributions — Change in net asset value for the period Net asset value, end of period $ Total return(2) %(4) Ratios / supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %(5) After expense reimbursement and waivers(3) %(5) Ratio of net investment income to average net assets: After expense reimbursement and waivers(3) %(5) Portfolio turnover rate 24 %(4) Net investment income per share is calculated using current year ending balances prior to consideration of adjustment for permanent book and tax differences. Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Effective July 1, 2010, the Advisor contractually agreed to cap the Fund’s expenses at 1.25%. Prior to July 1, 2010, the Fund’s expense cap was 1.10%. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the Years Ended March 31, $ ) $ % $ % 46
